Title: From George Washington to Edmund Randolph, 24 November 1792
From: Washington, George
To: Randolph, Edmund



Sir,
United States [Philadelphia] November 24th 1792

It appears to me necessary, that processes should issue without further delay upon the Indictments found at the last Circuit Court held at York Town in the Commonwealth of Pennsylvania, in reference to the laws laying a duty on Spirits distilled within the United States—and proper, that they should be served by

the Marshal of the District of Pennsylvania, in person. I am to desire, that the requisite arrangements, with the Attorney & marshal of the before mentioned District, may be taken for these purposes; in doing which, you are authorised to signify to the latter, my expectation of his immediate agency in the business.
